Citation Nr: 1403967	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  12-15 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Board finds that additional development is necessary regarding the issue of entitlement to an initial compensable evaluation for bilateral hearing loss.  When a veteran is examined in connection with a claim for compensation, the report of the examination must include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10 (2013).  In the context of an examination conducted for purposes of rating a hearing disability, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also VBA Fast Letter 08-33 (Oct. 10, 2008).

In the Veteran's case, he was afforded VA audiological examinations in June 2010 and April 2012 that included objective audiometric testing.  However, a description of any functional effects caused by his hearing loss was not included in the examination reports.  Consequently, the claim must be remanded for a complete audiological examination.

Additionally, in June 2012, the Veteran stated that he would like to have the speech recognition portion of the hearing test reperformed.  VA's duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that there is at least an indication that the disability may have increased in severity, the Board also finds it necessary to remand the claim for a contemporaneous examination to ensure that VA meets its duty to assist.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, this case is remanded for the following actions:

1.  The RO must afford the Veteran an appropriate examination to determine the severity of his service-connected bilateral hearing loss.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner must describe the functional effects of the Veteran's hearing loss disability in the examination report.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  Finally, after undertaking any other development deemed appropriate, the RO must re-adjudicate the issue on appeal.  If the benefit sought is not granted, the RO must furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

